1. The judge did not err in reducing the plaintiffs child support obligation from one hundred sixty dollars to one hundred forty dollars per week, based on the fact that one of the three children was no longer living with the defendant and required no support from her. We have considered the various factors, including the defendant’s generally higher living expenses and the plaintiffs somewhat improved circumstances, upon which the defendant bases her contention that the judge should have denied altogether the reduction sought by the plaintiff and instead awarded the defendant the increase sought by her on her counterclaim, but we are unable to conclude that the judge abused his discretion. 2. The judge did not err in denying the defendant’s motion for costs and counsel fees filed more than five weeks after the entry of judgment. See Untersee v. Untersee, 299 Mass. 417, 424 (1938); Hayden v. Hayden, 326 Mass. 587, 595 (1950); Dennis v. Dennis, 3 Mass. App. Ct. 361, 363 (1975).

Judgment affirmed.